Exhibit 10(n)-1



EXECUTION VERSION

 

AMENDMENT NO. 1

Dated as of September 16, 2002

to

LEASE AGREEMENT

Dated as of December 21, 2001

BETWEEN

LMB FUNDING, LIMITED PARTNERSHIP

as Lessor

AND

LOWER MOUNT BETHEL ENERGY, LLC

as Lessee



 

This Amendment No. 1 has been manually executed in 38 counterparts, numbered
consecutively from 1 through 38, of which this is No. __. To the extent, if any,
that this Amendment constitutes chattel paper (as such term is defined in the
Uniform Commercial Code as in effect in any jurisdiction), no security interest
in this Amendment may be created or perfected through the transfer or possession
of any counterpart other than the original executed counterpart which shall be
the counterpart identified as counterpart No. 1.

Amendment No. 1 to Lease Agreement ("Amendment No. 1"), dated as of September
16, 2002, between LMB FUNDING, LIMITED PARTNERSHIP, a Delaware limited
partnership ("Lessor"), and LOWER MOUNT BETHEL ENERGY, LLC, a Delaware limited
liability company ("Lessee"), amending the Original Lease referred to below.

WHEREAS, Lessor and Lessee have heretofore entered into a Lease Agreement dated
as of December 21, 2001 (the "Original Lease") (the Original Lease, as amended
hereby and as may hereafter be further amended, modified, supplemented or
restated from time to time, the "Lease"); and

WHEREAS, Lessor and Lessee wish to amend the Original Lease as hereinafter
provided with the consent of the holders of the applicable percentage of the
Notes;

NOW, THEREFORE, Lessor and Lessee hereby agree that the Original Lease is
amended as follows:

SECTION 1.   DEFINITIONS. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Original Lease.

SECTION 2.   AMENDMENTS. The Original Lease is hereby amended as follows:

2.1   Section 1 of the Original Lease is amended by:

(i) deleting the definition of "Gas Transportation Agreement" and inserting the
following in its place:

""Gas Transportation Agreement" means the Gas Transportation Agreement to be
entered into by and between PPL Interstate Energy Company and Lessor and/or
Lessee."

(ii) deleting the definition of "Premises" and inserting the following in its
place:

""Premises" means collectively (a) the leasehold estate demised to the Lessor
pursuant to the Ground Lease and (b) the easement rights granted to the Lessor
pursuant to that certain Easement Agreement between PPL Martins Creek, LLC and
Lessor, dated September 11, 2002, as the same may be amended from time to time."

(iii) inserting the phrase "the last sentence of paragraph (f) of Section 8,"
immediately before the phrase "paragraph (n) of Section 10 and Section 12, the
term "Assignee" shall mean the Majority Holders (as defined in the Note Purchase
Agreement)" at the end of the definition of "Assignee".

(iv) deleting the definition of "Replacement MOU Agreement" and inserting the
following in its place:

""Replacement MOU Agreement" means that certain Water Services Agreement, dated
as of September 16, 2002, entered into between PPL Martins Creek, LLC and
Lessor, as the same may be amended, modified, supplemented or restated from time
to time in accordance with the terms of the Collateral Indenture, relating to
the provision of certain water services for the Project and replacing the
Memorandum of Understanding."

(v) adding the following new definition (to be inserted in appropriate
alphabetical order in said Section 1), which definition reads in its entirety as
follows:

""Easement Agreement" the Easement Agreement between PPL Martins Creek, LLC and
the Lessor, dated September 11, 2002, as the same may be amended, modified,
supplemented or restated from time to time in accordance with its terms, the
terms of the Collateral Indenture and the terms of the Leasehold Mortgage (as
defined in the Collateral Indenture)."

(vi) deleting the definition of "Project Contracts" and inserting the following
in its place:

""Project Contracts" means the Siemens Turbine Contract, the Ground Lease, the
Easement Agreement, the EPC Contract, the EPC Guaranty, the Engineering Services
Agreement, the Power Transformers Contract, the Township Development Agreement,
the Operation and Maintenance Agreement, the Interconnection Agreement, the
Replacement MOU Agreement, the Reimbursement and Ownership Agreement, the Gas
Transportation Agreement and any other agreement or agreements entered into by
the Lessee necessary for the construction and operation of the Project (from and
after the date each such agreement becomes effective). A list of the Project
Contracts is attached as Exhibit B hereto."

2.2    Paragraph (f) of Section 8 of the Original Lease is amended by inserting
the following at the end of the last sentence thereof:

"; provided that amendments, modifications, supplements, restatements, consents
or waivers which affect Sections 1.3, 2.2, 3.3, 3.4, 4.9, 5.3 or 5.4 of the
Replacement MOU Agreement may only be made to the extent they are incidental,
immaterial and not adverse to the Lessor or Assignee unless the prior written
consent of the Assignee and the Lessor is obtained."

2.3    The first sentence of paragraph (e) of Section 9 of the Original Lease is
amended by deleting such sentence in its entirety and inserting the following in
its place:

"(e)    The Lessee agrees to, or to cause the Operator to, maintain the Project
at all times in such condition so as to enable the Project to be operated and
maintained in accordance with prudent industry practices and any other standards
required by the Project Contracts and this Lease, and shall, as lessee under
this Lease, comply or cause the Operator to comply with all of the obligations
of the Lessor under the Replacement MOU Agreement. Lessee further agrees to, or
cause the Operator to, maintain the Water Offset Rights (as defined in the
Agreement for Lease) on behalf of Owner in accordance with any contractual or
other legal right or entitlement giving rise to such Water Offset Rights, Legal
Requirements and prudent industry practices."

2.4   Exhibit B and Exhibit C of the Original Lease are deleted in their
entirety and replaced with Exhibit A and Exhibit B to this Amendment No. 1
respectively.

SECTION 3.   MISCELLANEOUS.

3.1   This Amendment No. 1 may be executed in several counterparts, each of
which when executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute but one and the same Amendment
No. 1.

3.2   THIS AMENDMENT NO. 1 SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE.

3.3   Upon the effectiveness of this Amendment No. 1 (i) each reference in the
Original Lease to "this Agreement", "hereunder", "hereof" or words of like
import referring to the Original Lease shall mean and be a reference to the
Original Lease as amended by this Amendment No. 1 and as may hereafter be
further amended, modified, supplemented or restated from time to time and (ii)
each reference in any other related agreements to the "Lease Agreement",
"thereunder", "thereof" or words of like import referring to the Lease, shall
mean and be a reference to the Original Lease as amended by this Amendment No. 1
and as may hereafter be further amended, modified, supplemented or restated from
time to time.

3.4   Except as provided herein, all provisions, terms and conditions of the
Original Lease shall remain in full force and effect. As amended hereby, the
Original Lease is ratified and confirmed in all respects.

[Signature Page Follows]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed as of the date first above written.

 

LMB FUNDING, LIMITED PARTNERSHIP

By LMB Capital, Inc.,
        its General Partner

By:____________________________________
      Name:
      Title:

         

LOWER MOUNT BETHEL ENERGY, LLC

 

By:____________________________________
      Name:
      Title:

 

--------------------------------------------------------------------------------



EXHIBIT A

[Project Contracts]

 

--------------------------------------------------------------------------------





EXHIBIT B

[Permits/Project Authorizations]

 

